In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 12-571V
                                          (Not to be published)

*****************************
                                        *
TERRI LASTER, on behalf of MARC LASTER, *
her deceased husband,                   *
                                        *                                 Filed: February 20, 2015
                    Petitioner,         *
                                        *                                 Decision by Stipulation; Attorney’s
              v.                        *                                 Fees & Costs
                                        *
SECRETARY OF HEALTH AND                 *
HUMAN SERVICES,                         *
                                        *
                    Respondent.         *
                                        *
*****************************

Isaiah Richard Kalinowski, Washington, DC, for Petitioner

Ryan Daniel Pyles, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION 1

        On September 5, 2012, Terri Laster filed a petition on behalf of Marc Laster, her
deceased husband, seeking compensation under the National Vaccine Injury Compensation
Program (Athe Vaccine Program@). On September 2, 2014, the parties filed a stipulation detailing
an amount to be awarded to Petitioner. I subsequently issued a decision finding the parties’
stipulation to be reasonable and granting Petitioner the award outlined by the stipulation.

       On February 11, 2015, counsel for both parties filed another joint stipulation, this time in
regards to attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. (Id.)
receive a lump sum of $36,985.00, in the form of a check payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which respondent does not object. In addition, and in
compliance with General Order #9, Petitioners have represented that they did incur any
reimbursable costs in proceeding on this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Isaiah Richard Kalinowski, Esq. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation. 2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.